Title: To Thomas Jefferson from Archibald Thweatt, 6 November 1821
From: Thweatt, Archibald
To: Jefferson, Thomas


                        Dear Sir
                        
                            Eppington Wilkinsonville post office Chesterfield
                            6 Nov: 1821
                        
                    I present you with some of my labor in the good old cause.Would you grant me your permission—after a suitable preface—just to publish an extract from your letter to me, about the judiciary pressing us into consolidation?—Sincerely & affectionately yrs.
                        Archibald Thweatt
                    